Title: From George Washington to James Clinton, 19 December 1780
From: Washington, George
To: Clinton, James


                        
                            Dear Sir,
                            Head Qrs New Windsor 19th Decr 1780
                        
                        I have the pleasure of introducing to you the Chevr de Chatteleaux Majr Genl in the French Army, and the
                            Viscount de Noailles & Count Damas who are anxious to see the Northern Frontier of New York, & may perhaps
                            go as far as lake George.
                        As they are Gentlemen of the first rank in France, I would wish every attention paid to them. You will be
                            pleased to offer them an escort if they incline to go beyond Saratoga, and will recommend them to persons on whom they may
                            confide as guides, or for any assistance of which they may stand in need. I am with esteem Dr Sir Yr most Obedt Servt
                        
                            Go: Washington
                        
                    